Case 2:21-cv-03572-CBM-E Document 21 Filed 05/03/21 Page1lof1 Page ID #:1477

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. CV 21-3572-CBM-(Ex) Date May 3, 2021

 

 

Title Tee Turtle, LLC. v. ABmask et al.

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE

 

YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
NONE PRESENT NONE PRESENT
preceeding: IN CHAMBERS- ORDER RE: ORDER TO SHOW CAUSE WHY A

PRELIMINARY INJUNCTION SHOULD NOT ISSUE

On April 29, 2021, the Court issued a Temporary Restraining Order (“TRO”) and Order to Show
Cause Why a Preliminary Injunction Should Not Issue (“OSC”). (Dkt. No. 16.) The Court ordered
Defendants to file an opposition re the OSC no later than May 3, 2021 at 12:00 p.m., and Plaintiff to file
reply papers no later than 12:00 p.m. on May 5, 2021. Plaintiff filed a proof of service of the TRO and
OSC on Defendants on April 29 and April 30, 2021. (Dkt. No. 18.)

No opposition has been filed by Defendants. Accordingly, no reply papers from Plaintiff are
necessary.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
